Title: To George Washington from Lord Stirling, 9 June 1776
From: Stirling, Lord (né William Alexander)
To: Washington, George



Sir
New York June 9th 1776.

Untill your Excellency has Leisure to determine on a further plan for the Security of the pass thro’ the Highlands, I would Advise, in order to give Fort Constitution some degree of Security against a Surprize to which it at present is liable in almost

every part, that the Battery on the high Clift Marked B, in the plan No. 3 be Compleated so as to mount three Guns in front and one on Each flank, and that then the other sides of the hill on which it is Erected, be enclosed by a Breast work of logs of about one foot thick and Seven feet high in the form that Colonel Putnam and myself pointed out on the spot in the presence of Col: Livingston and the Commissioners, and is nearly represented by the black lines I have now marked round the Letter B. That the Battery A be extended westward to the foot of the Hill B. with four Embrazures, and on the North Eastward in the manner as marked at G, the whole ground fronting the first Approach up the River would then be either enclosed or inaccessible and as a farther Security to this part of the work it will be Necessary that a Barrack Sufficient to Contain One Hundred Men be Errected, in the Spot Marked H, which is intirely Covered from the River. At Fort Montgomery I belive it will be best that the whole of the front lines, from B to C, in plan No. 2 be Compleated in the manner proposed, that the Magazine D, (the Walls of which are Seven feet thick and Already raised to their proper height) should be finished with a proper Arch of Brick & Stone and then Covered with Earth & Soddwork. The Barracks E which are begun and Considerably Advanced, should also be finished, especially as the Cellars under them will make Excellent Magazines for Salt provisions. I would also advise that the Hills on the Opposite side the Creek and at the Mouth thereof be Cleared in such Manner that an Engineer Can lay out a proper regular Work on it if hereafter it be found Necessary.
I have shewn this to Col. Putnam, and he thinks these are the Most Necessary things to be done at present.
